Case 3:21-cv-00111-RLY-MPB Document 1 Filed 07/14/21 Page 1 of 6 PageID #: 1




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                EVANSVILLE DIVISION

LATOSHIA McCANN,                               )
                                               )
       Plaintiff,                              )
                                               )
v.                                             ) CAUSE NO:           3:21-cv-111
                                               )
DEACONESS HOSPITAL, INC.,                      )
                                               )
       Defendant.                              )

                      COMPLAINT AND DEMAND FOR JURY TRIAL

                                        I. Nature of the Case

       1.      Plaintiff, Latoshia McCann ("McCann"), brings this Complaint against

Defendant, Deaconess Hospital, Inc., ("Defendant"), for its discriminatory actions toward her

based on her, race, African-American, in violation of Title VII of the Civil Rights Act of 1964,

as amended, 42 U.S.C. § 2000e et. seq.

                                             II. Parties

       2.      McCann is a citizen of the United States and has resided within the State of

Indiana at all relevant times hereto.

       3.      Defendant is a domestic non-profit corporation who conducted business within

the geographic boundaries of the Southern District of Indiana at all times relevant to this action.

                                   III. Jurisdiction and Venue

       4.      Jurisdiction is conferred on this Court over the subject matter of this litigation

pursuant to 28 U.S.C. §1331; 28 U.S.C. §1343; and 42 U.S.C. § 2000e-5(f)(3).

       5.      Defendant is an "employer" as that term is defined by 42 U.S.C. §2000e(b).
Case 3:21-cv-00111-RLY-MPB Document 1 Filed 07/14/21 Page 2 of 6 PageID #: 2




          6.    McCann, at all times relevant, has been an "employee" as that term is defined by

42 U.S.C. §2000e(f) .

          7.    McCann satisfied her obligation to exhaust her administrative remedies having

timely filed U.S. Equal Employment Opportunity Commission Charge Nos. 24C-2020-00079

alleging race discrimination. McCann received her Notices of Suit Rights and timely files this

action.

          8.    All events pertinent to this lawsuit have occurred in the legal environs of the

Southern District of Indiana, thus venue in this court is proper.

                                     IV. Factual Allegations

          9.    McCann, who is African-American, was hired by the Defendant on or about April

20, 2020, as an Access Center Scheduler. McCann was paid $16.41 per hour and worked 40

hours per week and worked an average of 5 overtime hours per week.

          10.   At all times relevant, McCann met Defendant’s legitimate performance

expectations.

          11.   During her entire tenure, McCann was not trained and treated the same as

similarly-situated Caucasian co-workers.

          12.   For example, due to the pandemic, McCann and her co-workers were working

remotely. Another employee, who is Caucasian, who started the same time as McCann, Amy

[last name unknown], was provided a laptop computer while McCann was denied the same.

McCann asked for a laptop and was told she would not be given one until she had worked for 6

months; however, several other Caucasian employees who started after McCann were given a

laptop.



                                                  2
Case 3:21-cv-00111-RLY-MPB Document 1 Filed 07/14/21 Page 3 of 6 PageID #: 3




         13.   Additionally, McCann was provided little training – if any – while Caucasian

employees were provided extensive training and side-by-side or face-to-face training with one of

Defendant’s trainers.

         14.   McCann asked for training – on numerous occasions – and was denied. The only

trainer who would work with her was the only African-American trainer, Blake [last name

unknown], and he was only able to train McCann with regard to handling COVID related phone

calls.

         15.   In fact, the Caucasian trainers would only send messages back and forth with

McCann even though – on some occasions – the trainer would be sitting directly behind

McCann.

         16.   McCann constantly asked for face-to-face training and was simply told that a

Caucasian trainer – Rachel [last name unknown] – would sit with her, but that never happened.

         17.   In or about September 2020, McCann received a call from a father who was

asking about private medical information regarding his son. However, the son was over the age

of 18 and providing the private medical information could have been a HIPPA violation, so

McCann followed policy and procedure – from what little training she was provided – and did

not give out the information.

         18.   On September 18, 2020, McCann was called into a meeting with Tassin Raleigh,

Defendant’s Patient Connect Manager, who had McCann’s termination paperwork waiting.

McCann was terminated for allegedly violating policy regarding the above referenced phone call

and for not properly escalating the phone call.

         19.   McCann was not provided with or trained on the alleged policy and procedure

that was the basis for her termination.
                                                  3
Case 3:21-cv-00111-RLY-MPB Document 1 Filed 07/14/21 Page 4 of 6 PageID #: 4




       20.     Moreover, there is a competency checklist that is given to new employees to

determine their training course and acumen in their position; however, after almost 6 months of

employment, McCann was never provided with any sort of checklist or feedback about her

performance.

       21.     McCann internally appealed her termination with the Defendant; however, on

November 2, 2020, the Defendant upheld her termination.

       22.     McCann was terminated 1 week prior to earning $5,000 tuition reimbursement

with the Defendant. McCann was – at the time and is currently – enrolled at Indiana Tech

working on her Masters in Health Care Administration.

       23.     McCann was not provided the same training and equipment as similarly-situated

Caucasian employees, she was held to different terms and conditions of her employment as

compared to similarly-situated Caucasian employees, and she was terminated based on her race.

                                       V. Causes of Action

                         Count I. - Title VII – Race Discrimination Claim

        24.    McCann hereby incorporates by reference paragraphs one (1) through twenty-

three (23) of her Complaint.

        25.    McCann was not provided the same training and equipment as similarly-situated

Caucasian employees, she was held to different terms and conditions of her employment as

compared to similarly-situated Caucasian employees, and she was terminated based on her race,

African-American.

        26.    Defendant’s actions are in violation of Title VII of the Civil Rights Act of 1964.

        27.    Defendant’s actions were willful, intentional, and done with reckless disregard for

McCann’s civil rights.
                                                4
Case 3:21-cv-00111-RLY-MPB Document 1 Filed 07/14/21 Page 5 of 6 PageID #: 5




        28.      McCann has suffered injury as a result of Defendant’s unlawful actions.

                                       REQUESTED RELIEF

        WHEREFORE, Plaintiff, Latoshia McCann, by counsel, respectfully requests that this

Court find for Plaintiff and:

        1.    Permanently enjoin Defendant from engaging in any employment policy or practice

that discriminates against any employee on the basis of their race;

        2.     Order that the Plaintiff be awarded back pay, lost wages, including fringe benefits,

tuition reimbursement - with related monetary benefits and interest thereon, absent Defendant’s

unlawful acts;

        3.       Reinstate Plaintiff to her former position or award front pay in lieu thereof;

        4.       Award the Plaintiff compensatory damages, consequential damages, emotional

distress damages, lost wages and benefits, and medical expenses in an amount sufficient to

compensate Plaintiff for the damages caused by the Defendant’s wrongful actions;

        5.       Award the Plaintiff punitive damages;

        6.       Award the Plaintiff her attorney fees, litigation expenses, and costs incurred as a

result of this action;

        7.       Award the Plaintiff pre- and post-judgment interest on all sums recoverable; and

        8.       Grant all relief available under the statute(s) for which this action is brought and

any other relief as may be just and proper.




                                                   5
Case 3:21-cv-00111-RLY-MPB Document 1 Filed 07/14/21 Page 6 of 6 PageID #: 6




                                      Respectfully submitted,

                                      _s/Kyle F. Biesecker________________________
                                      Kyle F. Biesecker, Attorney No. 24095-49
                                      BIESECKER DUTKANYCH & MACER, LLC
                                      411 Main Street
                                      Evansville, Indiana 47708
                                      Telephone:     (812) 424-1001
                                      Facsimile:     (812) 424-1005
                                      E-Mail:        kfb@bdlegal.com
                                      Attorneys for Plaintiff




                                DEMAND FOR JURY TRIAL

       The Plaintiff, Latoshia McCann, by counsel, respectfully requests a jury trial as to all

issues deemed so triable.

                                      Respectfully submitted,

                                      _s/Kyle F. Biesecker________________________
                                      Kyle F. Biesecker, Attorney No. 24095-49
                                      BIESECKER DUTKANYCH & MACER, LLC
                                      411 Main Street
                                      Evansville, Indiana 47708
                                      Telephone:     (812) 424-1001
                                      Facsimile:     (812) 424-1005
                                      E-Mail:        kfb@bdlegal.com
                                      Attorneys for Plaintiff




                                                 6
